Name: 79/1057/EEC: Commission Decision of 29 November 1979 approving the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  European construction;  regions and regional policy
 Date Published: 1979-12-18

 Avis juridique important|31979D105779/1057/EEC: Commission Decision of 29 November 1979 approving the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno (Only the Italian text is authentic) Official Journal L 322 , 18/12/1979 P. 0030 - 0030COMMISSION DECISION of 29 November 1979 approving the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno (Only the Italian text is authentic) (79/1057/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1362/78 of 19 June 1978 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno (1), and in particular Article 5 thereof, Whereas on 28 August 1979 the Italian Government submitted, pursuant to Article 4 of Regulation (EEC) No 1362/78, the framework programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno, which was amended by declaration of 8 November 1979; Whereas the said programme covers the measures referred to in Article 2 of Regulation (EEC) No 1362/78; Whereas the said programme indicates to a sufficient extent all the information and measures referred to in Article 3 of Regulation (EEC) No 1362/78, which show that the objectives laid down in Article 1 (1) of that Regulation can be achieved and that the conditions of Article 3 of that Regulation are satisfied; Whereas approval of the framework programme covers neither the amount of the financial contribution from the EAGGF for carrying it out, nor, consequently, the estimates contained in the programme in this regard; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The framework programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno submitted by the Italian Government on 28 August 1979 pursuant to Article 4 of Regulation (EEC) No 1362/78 is hereby approved in the form as amended on 8 November 1979. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 November 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 166, 23.6.1978, p. 11.